DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-25 are objected to because of the following informalities:  

Claims 1-25 uses limitation “DAC digital number” in numerous instances. E.g. in claim 1, DAC digital number is corresponds with ‘analog power value’ and ‘calculated distances’. Also, in claim 1, DAC digital number is recited in both singular and plural forms. Thus, a later invocation of the limitation with a definite article (e.g. “the DAC digital number”) causes confusions as to which specific antecedent(s) that particular instance of the limitation is referring back to. Claims 6, 15 and 25 also use limitation “the DAC digital number” within claims’ scope. This adds further to the confusion discussed above. A clearer recitation is needed to avoid unnecessary confusion in decoding the exact meaning of the limitations. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 5, 11, 15, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Kao et al .(US  2017/0017136, hereinafter Kao).

	
Regarding claim 1, Kao discloses a videophone system (fig. 1, ¶0023. Camera captures and focuses objects on video, ¶0032, ¶0049), comprising: 
a camera lens (lens 12, fig. 1); 
a lens actuator configured to move the camera lens ( … processor 40 would start performing the coarse search in the focusing range by controlling the lens 12 to move to a coarse-search focusing position based on a distance-DAC relationship stored in the memory 30 (Step S410) – ¶0039); 
an image sensor (sensing array 14, fig. 1) configured to capture an image received through the camera lens (¶0024-0025, fig. 1); 
a distance sensor (distance sensor 20, fig. 1) configured to determine a distance from the camera lens to an object of focus (The distance sensor 20 may be infrared, ultrasonic, or laser sensors for measuring the distance between a target object and the image sensor 10 – ¶0026); 
a digital to analog converter (DAC) configured to convert a plurality of DAC digital numbers to a plurality of analog power values, each power value used to power the lens actuator to move the camera lens to a lens position (The distance-DAC relationship includes different code values (referred to as DAC values), where each of the DAC values is an indicative of a signal that must be applied to move the lens to a position corresponding to the object distance for auto-focus adjustment. The distance-DAC relationship may be constructed based on Table 1, where the distance-DAC relationships corresponding to object distances of 100 mm and 400 mm with respect to different lens postures are given – ¶0039); 
a memory (memory 30, fig. 1) configured to store instructions, wherein the memory comprises a lookup table configured to corelate a DAC digital number to a distance between the camera lens and an object of focus where the object of focus is in optimal focus at the distance (processor 40 would start performing the coarse search in the focusing range by controlling the lens 12 to move to a coarse-search focusing position based on a distance-DAC relationship stored in the memory 30 (Step S410) – ¶0039. E.g. see table 1, ¶0039); and
a processor (processor 40, fig. 1) operatively coupled with the memory (see fig. 1) and configured to execute the instructions to perform operations (¶0028-0030), the operations comprising: 
 	calculating a distance between the camera lens and an object of focus using the distance sensor (step s302, ¶0030); 
 	correlating the calculated distance to a DAC digital number using the lookup table (processor 40 would start performing the coarse search in the focusing range by controlling the lens 12 to move to a coarse-search focusing position based on a distance-DAC relationship stored in the memory 30 (Step S410) – ¶0039, see Table 1, fig. 5 etc.); and 
 	powering the lens actuator using the analog power value converted from the DAC digital number move the camera lens to a lens position wherein the object of focus is in optimal focus at the calculated distance (The distance-DAC relationship includes different code values (referred to as DAC values), where each of the DAC values is an indicative of a signal that must be applied to move the lens to a position corresponding to the object distance for auto-focus adjustment. The distance-DAC relationship may be constructed based on Table 1, where the distance-DAC relationships corresponding to object distances of 100 mm and 400 mm with respect to different lens postures are given – ¶0039).
Regarding claim 2, Kao discloses the video system of claim 1, wherein the operations further comprise verifying that the object of focus is in optimal focus at the calculated distance by performing one or more of contrast detection analysis and phase detection analysis on the image captured by the image sensor at the lens position (The lens is controlled to perform a course search within a focusing range by switching between a distance sensor auto-focus mode and a phase detection auto-focus mode based on the distance sensor data and the phase detection data so as to determine a fine-search range. The lens is further controlled to perform a fine search within the fine-search range in a contrast detection auto-focus mode so as to determine an optimal focusing lens position. Next, the lens is controlled to move to the optimal focusing lens position –Abstract.).
Regarding claim 5, Kao discloses the video system of claim 1, wherein the lookup table is configured to corelate a DAC digital number to a range of distances between the camera lens and an object of focus wherein the object of focus is in optimal focus when the object of focus is within the range of distances (The lens is controlled to perform a course search within a focusing range by switching between a distance sensor auto-focus mode and a phase detection auto-focus mode based on the distance sensor data and the phase detection data so as to determine a fine-search range. The lens is further controlled to perform a fine search within the fine-search range in a contrast detection auto-focus mode so as to determine an optimal focusing lens position. Next, the lens is controlled to move to the optimal focusing lens, abstract.
…the processor 40 would start performing the coarse search in the focusing range by controlling the lens 12 to move to a coarse-search focusing position based on a distance-DAC relationship stored in the memory 30 (Step S410). The distance-DAC relationship includes different code values (referred to as DAC values), where each of the DAC values is an indicative of a signal that must be applied to move the lens to a position corresponding to the object distance for auto-focus adjustment. The distance-DAC relationship may be constructed based on Table 1, where the distance-DAC relationships corresponding to object distances of 100 mm and 400 mm with respect to different lens postures are given – ¶0039. 
Also see ¶0040-0045, ¶0048-0056).
Regarding method claim(s) 11, and 15, although wording is different, the material is considered substantively equivalent to the system claim(s) 1, and 5 respectively as described above.

Regarding CRM claim(s) 21, and 24, although wording is different, the material is considered substantively equivalent to the system claim(s) 1, and 5 respectively as described above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Mandavilli et al. (US 2019/0342491, hereinafter Mandavilli).
Regarding claim 3, Kao discloses the video system of claim 2, except, wherein verifying the object of focus is in optimal focus comprises selecting a region of interest for the image captured by the image sensor at the lens position and performing contrast detection analysis on the region of interest.
However, Mandavilli discloses a selected region of interest (ROI) on captured image is brought into focus by verifying evaluation value using contrast and/or phase detection approaches (¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kao with the teaching of Mandavilli of brought into focus a selected region of interest (ROI) on captured image by verifying evaluation value using contrast and/or phase detection approaches, to obtain, wherein verifying the object of focus is in optimal focus comprises selecting a region of interest for the image captured by the image sensor at the lens position and performing contrast detection analysis on the region of interest, because combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Regarding method claim(s) 12, although wording is different, the material is considered substantively equivalent to the system claim(s) 3 as described above.

Regarding CRM claim(s) 22, although wording is different, the material is considered substantively equivalent to the system claim(s) 3 as described above.

Claim(s) 6-9, 16-19, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of MALAESCU et al. (US 2018/0343444, hereinafter MALAESCU).

Regarding claim 6, Kao discloses the video system of claim 5, wherein the range of distances correlating to a DAC digital number is within a range about a focal plane for a lens position associated with the DAC digital number (abstract. Also see claim 5 rejection, focal plane is understood as the plane on the focus point that is perpendicular to the optical axis).
Kao is not found disclosing explicitly that the range is a depth of field, although with a broadest reasonable interpretation such a definition could possibly be adopted. 
However, MALAESCU discloses that the range could be a depth of field (abstract, ¶0045-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kao in adopting the definition of depth of field from MALAESCU, so as to keep the focal plane within the far and near limit defined in depth of field, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 7, Kao in view of MALAESCU discloses the video system of claim 5, wherein the lookup table is configured to corelate a plurality of DAC digital numbers to a plurality of ranges of distances (table 1 of Kao).
Regarding claim 8, Kao in view of MALAESCU discloses the video system of claim 7, wherein the plurality of ranges of distances spans a distance between the camera lens' minimum focus distance and a distance at least halfway between the camera lens and the camera lens' hyperfocal distance (Kao: The lens is controlled to perform a coarse search within a focusing range by switching between a distance sensor auto-focus (DSAF) mode and a phase detection auto-focus (PDAF) mode based on the DS data and the PD data so as to determine a fine-search range. The lens is further controlled to perform a fine search within the fine-search range in a contrast detection auto-focus (CDAF) mode so as to determine an optimal focusing lens position. Next, the lens is controlled to move to the optimal focusing lens position – ¶0005. Also see Table 3 of MALAESCU, abstract, ¶0045-0046).
Regarding claim 9, Kao in view of MALAESCU discloses the video system of claim 7, wherein each range of distances in the plurality of ranges of distances overlaps an immediately adjacent range of distances (Kao: The lens is controlled to perform a coarse search within a focusing range by switching between a distance sensor auto-focus (DSAF) mode and a phase detection auto-focus (PDAF) mode based on the DS data and the PD data so as to determine a fine-search range. The lens is further controlled to perform a fine search within the fine-search range in a contrast detection auto-focus (CDAF) mode so as to determine an optimal focusing lens position. Next, the lens is controlled to move to the optimal focusing lens position – ¶0005. Also see Table 3 of MALAESCU, abstract, ¶0045-0046).
Regarding method claim(s) 16-19, although wording is different, the material is considered substantively equivalent to the system claim(s) 6-9 respectively as described above.

Regarding CRM claim(s) 25-28, although wording is different, the material is considered substantively equivalent to the system claim(s) 6-9 respectively as described above.

Claim(s) 10, 20, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of MALAESCU and further in view of Jia (CN 112866542, English translation attached herewith. Citation is provided from the attached English translation)

Regarding claim 10, Kao in view of MALAESCU discloses the video system of claim 7. Kao in view of MALAESCU is not found disclosing explicitly, wherein the lookup table correlates between 9 and 17 ranges of distances to between 9 and 17 DAC digital numbers in a one-to-one correspondence.
However, Jia discloses that the effective focusing stroke of the camera module is divided into N (N is more than or equal to 3) and so on, namely (near-focus DAC-far-focus DAC)/N, so as to cover the focusing range of the motor (see page 10, ¶1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kao in view of MALAESCU, with the teaching of Jia of dividing the entire focusing range into smaller ranges to do focus detection, to obtain, wherein the lookup table correlates between 9 and 17 ranges of distances to between 9 and 17 DAC digital numbers in a one-to-one correspondence, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall focusing system.

Regarding method claim(s) 20, although wording is different, the material is considered substantively equivalent to the system claim(s) 10 as described above.

Regarding CRM claim(s) 29, although wording is different, the material is considered substantively equivalent to the system claim(s) 10 as described above.

Allowable Subject Matter

Claim(s) 4, 13-14, 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, Kao discloses the video system of claim 1.
However, neither Kao, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, wherein the operations further comprise determining a difference between a DAC digital number associated with the camera lens positioned for optimal focus at a predetermined distance from the camera lens and a baseline DAC digital number representing a lens positioned for optimal focus at the same predetermined distance, the operations further comprising adjusting the lookup table to account for the difference.
Claims 13, and 23 recite substantively similar above allowable feature within claims’ scope, making them allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697